ORDER
TSOUCALAS, Judge:
Upon reading defendant’s motion to amend the judgment order to allow for the payment of interest from the date the counterclaim was first asserted; upon consideration of plaintiffs response; upon consideration of other papers and proceedings had herein, and upon due deliberation, it is hereby
Ordered that defendant’s motion shall be and hereby is granted, and that the judgment order in Slip Op. 97-34, is hereby amended by adding the following after the last paragraph of the present judgment order, as per attachment A:
Ordered, that plaintiff pay to the defendant all of the increases in duty assessed upon reliquidation of the entries encompassing the parts of LMGs, which is the subject of the counterclaims, including interest in accordance with 28 U.S.C. § 1961(a) and (b), from the date the answer asserting the counterclaims was filed until the date the additional duties are paid, said interest to be calculated in accordance with 26 U.S.C. § 6621. The counterclaim with respect to the entries covered by Court No. 94-06-00350 was first asserted on March 2, 1995, when the answer was filed.